

INDEMNIFICATION UNDERTAKING
dated as of May 9, 2016


from Mellanox Technologies Ltd. to _______________


(the “Office Holder”)


In respect of your service as a director or office holder of Mellanox
Technologies, Ltd. (the “Company”), including your service, at the request of
the Company, as a director or office holder of a company controlled by the
Company ("control" as defined in the Companies Law) (the “Subsidiary”), the
Company desires to provide you indemnification as set forth herein and to the
fullest extent permitted by law. To that end, the Company hereby agrees as
follows:
1.    The Company hereby undertakes to indemnify you to the maximum extent
permitted by the Companies Law, 1999 (the “Companies Law”), and by the
Securities Law, 1968 (the “Securities Law”) in respect of the following:
1.1    any financial obligation imposed on you in favor of another person by a
court judgment, including a settlement or an arbitrator’s award approved by
court, in respect of any act or omission (“action”) taken or made by you in your
capacity as a director or office holder of the Company or in your capacity as a
director or office holder of any other Subsidiary;
1.2    all reasonable litigation expenses, including reasonable attorneys’ fees,
expended by you or charged to you by a court of law, in a proceeding instituted
against you by the Company or on its behalf or by another person, or in any
criminal prosecution in which you are acquitted, or in any criminal prosecution
of an offense which does not require proof of mens rea (criminal intent) in
which you are convicted, all in respect of actions taken by you in your capacity
as a director or officer of the Company or in your capacity as a director or
office holder of any other Subsidiary;
1.3    all reasonable litigation expenses, including reasonable attorneys’ fees,
expended by you due to an investigation or a proceeding instituted against you
by an authority qualified to conduct such investigation or proceeding, where
such investigation or proceeding is concluded without the filing of an
indictment against you (as defined in Section 260(a)(1a) of the Companies Law)
and without any financial obligation imposed on you in lieu of criminal
proceedings (as defined in Section 260(a)(1a) of the Companies Law), or that is
concluded without your indictment but with a financial obligation imposed on you
in lieu of criminal proceedings with respect to an offense that does not require
proof of mens rea (criminal intent), all in respect of actions taken by you in
your capacity as a director or office holder of the Company or in your capacity
as a director or office holder of any other Subsidiary;
1.4    expenses, including reasonable litigation expenses and attorneys’ fees,
incurred by you as a result of a proceeding instituted against you in relation
to (A) infringements that may impose financial sanction pursuant to the
provisions of Chapter H'3 under the Securities Law or (B) administrative
infringements pursuant to the provisions of Chapter H'4 under the Securities Law
or (C) infringements pursuant to the provisions of Chapter I'1 under the
Securities Law, all in respect of actions taken by you in your capacity as a
director or office holder of the Company or in your capacity as a director or
office holder of any other Subsidiary;
1.5    payments to an injured party of infringement under Section 52ND(a)(1)(a)
of the Securities Law made by you in your capacity as a director or office
holder of the Company or in your capacity as a director or office holder of any
other Subsidiary; and
1.6    all expenses, including reasonable litigation expenses and legal fees,
incurred by you as a result of a proceeding instituted against you under the
Israeli Restrictive Trade Practices Law, 1988, all in respect of actions taken
by you in your capacity as a director or office holder of the Company or in your
capacity as a director or office holder of any other Subsidiary.
2.    The Company will not indemnify you for any amount you may be obligated to
pay in respect of:
2.1    a breach of your duty of loyalty to the Company, except, to the extent
permitted by the Companies Law, for a breach of a duty of loyalty to the Company
while acting in good faith and having reasonable cause to assume that such act
would not prejudice the interests of the Company;
2.2    a willful or reckless breach of the your duty of care to the Company,
excluding a breach arising out of your negligent conduct only;
2.3    an action taken by you with the intent of unlawfully realizing personal
gain;
2.4    a fine, civil fine, financial sanction or penalty imposed upon you for an
offense;
2.5 a proceeding instituted against you pursuant to the provisions of Chapter
H'3, H'4 or I'1 under the Securities Law; and
2.6    a counterclaim brought by the Company or in its name in connection with a
claim against the Company filed by you, other than by way of defense or by way
of third party notice in connection with a claim brought against you by the
Company, or in specific cases in which the Company’s Board of Directors has
approved the initiation or bringing of such suit by you, which approval shall
not be unreasonably withheld.


2.7    Indemnification of Venture Capital Funds.


(a) If (i) Indemnitee is or was a representative of or affiliated with one or
more VC Funds that has invested in the Company, (ii) the VC Fund is, or is
threatened to be made, a party to or a participant in any Fund Proceeding (as
hereinafter defined), and (iii) the VC Fund’s involvement in the Fund Proceeding
arises out of facts or circumstances that are the same or substantially similar
to the facts and circumstances that form the basis of claims that have been or
could be brought against the Indemnitee in a Proceeding, regardless of whether
the legal basis of the claims against the Indemnitee and the VC Fund are the
same or similar, then the VC Fund shall be entitled to all of the
indemnification rights and remedies under this Agreement pursuant to this
Agreement as if the VC Fund were the Indemnitee.


(b) The Company hereby acknowledges that Indemnitee has certain rights to
indemnification, advancement of expenses and/or insurance provided by one or
more VC Funds and certain of its or their affiliates (collectively, the “Fund
Indemnitors”). The Company hereby agrees (i) that it is the indemnitor of first
resort (i.e., its obligations to Indemnitee are primary and any obligation of
the Fund Indemnitors to advance expenses or to provide indemnification for the
same expenses or liabilities incurred by Indemnitee are secondary), (ii) that it
shall be required to advance the full amount of expenses incurred by Indemnitee
and shall be liable for the full amount of all Expenses, judgments, penalties,
fines and amounts paid in settlement to the extent legally permitted and as
required by the terms of this Agreement and the Articles of Association of the
Company (or any other agreement between the Company and Indemnitee), without
regard to any rights Indemnitee may have against the Fund Indemnitors, and,
(iii) that it irrevocably waives, relinquishes and releases the Fund Indemnitors
from any and all claims against the Fund Indemnitors for contribution,
subrogation or any other recovery of any kind in respect thereof. The Company
further agrees that no advancement or payment by the Fund Indemnitors on behalf
of Indemnitee with respect to any claim for which Indemnitee has sought
indemnification from the Company shall affect the foregoing and the Fund
Indemnitors shall have a right of contribution and/or be subrogated to the
extent of such advancement or payment to all of the rights of recovery of
Indemnitee against the Company. The Company and Indemnitee agree that the Fund
Indemnitors are express third party beneficiaries of the terms of this Section
2.7.
3.    The Company will make available all amounts payable to you in accordance
with Section 1 above on the date on which such amounts are first payable by you
and in any event not later than fifteen (15) days following receipt by the
Company of your written request therefor (“Time of Indebtedness”), including
with respect to any claim against you initiated by the Company or by any
Subsidiary or in their right, and with respect to items referred to in Sections
1.2, 1.3, 1.4, 1.5 and 1.6 above, not later than the date on which the
applicable court or other competent authority renders its decision. Advances
given to cover legal expenses in criminal proceedings will be repaid by you to
the Company, if you are found guilty of a crime which requires proof of criminal
intent. Other advances will be repaid by you to the Company if it is determined
by an unappealable court judgment that you are not lawfully entitled to such
indemnification. As part of the aforementioned undertaking, the Company will
make available to you any security or guarantee that you may be required to post
in accordance with an interim decision given by a court or an arbitrator or
other competent authority, including for the purpose of substituting liens
imposed on your assets.
4.    The Company will indemnify you even if at the Time of Indebtedness you are
no longer a director or office holder of the Company provided that the
obligations with respect to which you will be indemnified hereunder are in
respect of actions taken by you, either prior to or after the date hereof, while
you were a director or office holder of the Company or in respect of actions
taken by you while you were a director or office holder of any other Subsidiary
as aforesaid, and in such capacity.
5.    The indemnification will be limited to the expenses and payments mentioned
in Sections 1.2, 1.3, 1.4, 1.5 and 1.6 (pursuant and subject to Section 3 and
insofar as indemnification with respect thereto is not restricted by law or by
the provisions of Section 2 above) and to the expenses mentioned in Section 1.1
above insofar as they result from, or are connected to, events and circumstances
set forth in Schedule A hereto, which are deemed by the Company's Board of
Directors, based on the current activity of the Company, to be foreseeable as of
the date hereof.
6.    The total amount of indemnification under Section 1.1 that the Company
undertakes towards all of the Company office holders whom the Company has
resolved to indemnify, jointly and in the aggregate, shall not exceed, during
the course of the Company’s existence, 50% (fifty percent) of the Company’s net
assets, measured by the balance sheet of the Company last published prior to the
time that notice is provided to the Company.
7.    The Company will not indemnify you for any liability with respect to which
you have received payment by virtue of an insurance policy or another
indemnification agreement other than for amounts which are in excess of the
amounts actually paid to you pursuant to any such insurance policy or other
indemnity agreement (including deductible amounts not covered by insurance
policies), within the limits set forth in Section 6 above.
8.    Subject to the provisions of Sections 6 and 7 above, the indemnification
hereunder will, in each case, cover all sums of money that you will be obligated
to pay, in those circumstances for which indemnification is permitted under the
law and under this Indemnification Undertaking.
9.    The Company will be entitled to any amount collected from a third party in
connection with liabilities indemnified hereunder.
10.    In all indemnifiable circumstances, indemnification will be subject to
the following:
10.1    You shall promptly notify the Company of any legal proceedings initiated
against you and of all possible or threatened legal proceedings without delay
following your first becoming aware thereof, however, your failure to notify the
Company as aforesaid shall not derogate from your right to be indemnified as
provided herein (except to the extent that such failure to notify causes the
Company damages). You shall deliver to the Company, or to such person as it
shall advise you, without delay all documents you receive in connection with
these proceedings. Similarly, you must advise the Company on an ongoing and
current basis concerning all events which you suspect may give rise to the
initiation of legal proceedings against you in connection with your actions as a
director or office holder of the Company or as a director or office holder or
any other Subsidiary.
10.2    Other than with respect to proceedings that have been initiated against
you by the Company or any Subsidiary or on their behalf, the Company shall be
entitled to undertake the conduct of your defense in respect of such legal
proceedings and/or to hand over the conduct thereof to any attorney which the
Company may choose for that purpose, except to an attorney who is not, upon
reasonable grounds, acceptable to you. The Company shall notify you of any such
decision to defend with ten (10) calendar days of receipt of notice of any such
proceeding. The Company and/or the attorney as aforesaid shall be entitled,
within the context of the conduct as aforesaid, to conclude such proceedings,
all as it shall see fit, including by way of settlement. At the request of the
Company, you shall execute all documents required to enable the Company and/or
its attorney as aforesaid to conduct your defense in your name, and to represent
you in all matters connected therewith, in accordance with the aforesaid. For
the avoidance of doubt, in the case of criminal proceedings the Company and/or
the attorneys as aforesaid will not have the right to plead guilty in your name
or to agree to a plea-bargain in your name without your consent. However, the
aforesaid will not prevent the Company and/or its attorneys as aforesaid, with
the approval of the Company, to come to a financial arrangement with a plaintiff
in a civil proceeding without your consent so long as such arrangement will not
be an admittance of an occurrence not indemnifiable pursuant to this
Indemnification Undertaking and/or pursuant to law. The Company shall not,
without your prior written consent, consent to the entry of any judgment against
you or enter into any settlement or compromise which (i) includes an admission
of your fault, (ii) does not include, as an unconditional term thereof, the full
release of you from all liability in respect of such proceeding or (iii) is not
fully indemnifiable pursuant to this Indemnification Undertaking and/or pursuant
to law. This paragraph shall not apply to a proceeding brought by you under
Section 10.7 below.
10.3    You will fully cooperate with the Company and/or any attorney as
aforesaid in every reasonable way as may be required of you within the context
of their conduct of such legal proceedings, including but not limited to the
execution of power(s) of attorney and other documents, provided that the Company
shall cover all costs incidental thereto such that you will not be required to
pay the same or to finance the same yourself.
10.4    Notwithstanding the provisions of Sections 10.2 and 10.3 above, (i) if
in a proceeding to which you are a party by reason of your status as a director
or officer of the Company or any other Subsidiary and the named parties to any
such proceeding include both you and the Company or any subsidiary of the
Company, a conflict of interest or potential conflict of interest (including the
availability to the Company and its subsidiary, on the one hand, and you, on the
other hand, of different or inconsistent defenses or counterclaims) exists
between you and the Company, or (ii) if the Company fails to assume the defense
of such proceeding in a timely manner, you shall be entitled to be represented
by separate legal counsel, which shall represent other persons similarly
situated, of the Company’s choice and reasonably acceptable to you and other
person’s choice, at the expense of the Company. In addition, if the Company
fails to comply with any of its material obligations under this Indemnification
Undertaking or in the event that the Company or any other person takes any
action to declare this Indemnification Undertaking void or unenforceable, or
institutes any action, suit or proceeding to deny or to recover from you the
benefits intended to be provided to you hereunder, except with respect to such
actions, suits or proceedings brought by the Company or any Subsidiary that are
resolved in favor of the Company or any Subsidiary, you shall have the right to
retain counsel of your choice, and reasonably acceptable to the Company and at
the expense of the Company, to represent you in connection with any such matter.
10.5    If, in accordance with Section 10.2 (but subject to Section 10.4), the
Company has taken upon itself the conduct of your defense, the Company will have
no liability or obligation pursuant to this Indemnification Undertaking or the
above resolutions to indemnify you for any legal expenses, including any legal
fees, that you may expend in connection with your defense, unless (i) the
Company shall not have assumed the conduct of your defense as contemplated, (ii)
the Company refers the conduct of your defense to an attorney who is not, upon
reasonable grounds, acceptable to you, (iii) the named parties to any such
action (including any impleaded parties) include both you and the Company or any
Subsidiary, and joint representation is inappropriate under applicable standards
of professional conduct due to a conflict of interest between you and the
Company or any Subsidiary, or (iv) the Company shall agree to such expenses in
either of which events all reasonable fees and expenses of your counsel shall be
borne by the Company.
10.6    The Company will have no liability or obligation pursuant to this
Indemnification Undertaking to indemnify you for any amount expended by you
pursuant to any compromise or settlement agreement reached in any suit, demand
or other proceeding as aforesaid without the Company’s consent to such
compromise or settlement.
10.7    If required by law, the Company’s authorized organs will consider the
request for indemnification and the amount thereof and will determine if you are
entitled to indemnification and the amount thereof. In the event that you make a
request for payment of an amount of indemnification hereunder or a request for
an advancement of indemnification expenses hereunder and the Company fails to
determine your right to indemnification hereunder or fails to make such payment
or advancement, you may petition any court which has jurisdiction to enforce the
Company’s obligations hereunder. The Company agrees to reimburse you in full for
any reasonable expenses incurred by you in connection with investigating,
preparing for, litigating, defending or settling any action brought by you under
the immediately preceding sentence, except where such action or any claim or
counterclaim in connection therewith is resolved in favor of the Company.
11.    The Company hereby exempts you, to the fullest extent permitted by law,
from any liability for damages caused as a result of a breach of your duty of
care to the Company or to any Subsidiary, provided that in no event shall you be
exempt with respect to any actions listed in Section 2 above or breach of your
duty of care in connection with a Distribution (as defined in the Companies
Law).
12.    The Company undertakes that, subject to the mandatory limitations under
applicable law, as long as it may be obligated to provide an Indemnification and
advance expenses under this Agreement, the Company shall purchase and maintain
in effect directors' and officers' liability insurance, which shall include
coverage for the benefit of the Indemnitee, providing coverage in amounts as
reasonably determined by the board of directors of the Company. The Company
hereby undertakes to notify the Indemnitee 30 days prior to the expiration or
termination of the directors' and officers' liability insurance.
13.    The Company undertakes that in the event of a Change in Control (as
defined below) of the Company, the Company’s obligations under this
Indemnification Undertaking shall continue to be in effect following such Change
in Control, and the Company shall take all reasonable necessary action to ensure
that the party acquiring control of the Company shall independently undertake to
continue in effect such Indemnification Undertaking, to maintain the provisions
of the Articles of Association allowing indemnification and to indemnify you in
the event that the Company shall not have sufficient funds or otherwise shall
not be able to fulfill its obligations hereunder. For purposes of this
Indemnification Undertaking, a “Change in Control” shall be deemed to have
occurred if: (i) any “Person” (as such term is used in Sections 13(d) and 14(d)
of the U.S. Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
other than a trustee or other fiduciary holding securities under an employee
benefit plan of the Company or a corporation owned directly or indirectly by the
shareholders of the Company in substantially the same proportions as their
ownership of shares of the Company, is or becomes the “Beneficial Owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 15% or more of the total voting power
represented by the Company’s then outstanding voting securities; or (ii) during
any period of two consecutive years (not including any period prior to the
execution of this Indemnification Undertaking), individuals who at the beginning
of such period constitute the Board of Directors of the Company and any new
director (other than a director designated by a person who has entered into an
agreement with the Company to effect a transaction described in clause (i),
(iii) or (iv) of this Section 12) whose election by the Board of Directors or
nomination for election by the Company’s shareholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority of the members of the Board of Directors; or (iii) a merger or
consolidation of the Company with any other entity, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 51% of the combined voting power of the voting
securities of the surviving entity outstanding immediately after such merger or
consolidation and with the power to elect at least a majority of the Board of
Directors or other governing body of such surviving entity; or (iv) the
shareholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all the Company’s assets; or (v) there occurs any other event of a
nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A (or a response to any similar item on any similar
schedule or form) promulgated under the Exchange Act, whether or not the Company
is then subject to such reporting requirement.
14.    The Company undertakes that if there is a Change in Control of the
Company then with respect to all matters thereafter arising concerning your
rights to payments under this Indemnification Undertaking or any other agreement
or under the Company’s Articles of Association as now or hereafter in effect,
the Company shall seek legal advice only from Independent Legal Counsel (as
defined below) selected by the Company and approved by you (which approval shall
not be unreasonably withheld). Such counsel, among other things, shall render
its written opinion to the Company and you as to whether and to what extent you
would be permitted to be indemnified under applicable law and the Company agrees
to abide by such opinion. The Company agrees to pay the reasonable fees of the
Independent Legal Counsel referred to above and to fully indemnify such counsel
against any and all expenses (including attorneys’ fees), claims, liabilities
and damages arising out of or relating to this Indemnification Undertaking or
its engagement pursuant hereto. For purposes of this Indemnification
Undertaking, “Independent Legal Counsel” shall mean an attorney or firm of
attorneys who shall not have otherwise performed services for the Company or you
within the last three years (other than with respect to matters concerning your
rights under this Indemnification Undertaking, or of other indemnitees under
similar indemnification undertakings).
15.    If for the validation of any of the undertakings in this Indemnification
Undertaking any act, resolution, approval or other procedure is required, the
Company undertakes to cause them to be done or adopted in a manner which will
enable the Company to fulfill all its undertakings as aforesaid.
16.    For the avoidance of doubt, it is hereby clarified that nothing contained
in this Indemnification Undertaking derogates from the Company’s right to
indemnify you post factum for any amounts which you may be obligated to pay as
set forth in Section 1 above without the limitations set forth in Sections 5 and
6 above.
17.    If any undertaking included in this Indemnification Undertaking is held
invalid or unenforceable, such invalidity or unenforceability will not affect
any of the other undertakings which will remain in full force and effect.
Furthermore, if such invalid or unenforceable undertaking may be modified or
amended so as to be valid and enforceable as a matter of law, such undertaking
will be deemed to have been modified or amended, and any competent court or
arbitrator are hereby authorized to modify or amend such undertaking, so as to
be valid and enforceable to the maximum extent permitted by law.
18.    This Indemnification Undertaking and the agreements herein shall be
governed by and construed and enforced in accordance with the laws of the State
of Israel.
19. This Indemnification Undertaking cancels any preceding letter of
indemnification or arrangement for indemnification that may have been issued to
you by the Company.
20.    Neither the settlement or termination of any proceeding nor the failure
of the Company to award indemnification or to determine that indemnification is
payable shall create an adverse presumption that you are not entitled to
indemnification hereunder. In addition, the termination of any proceeding by
judgment or order (unless such judgment or order provides so specifically) or
settlement, shall not create a presumption that you did not act in good faith
and in a manner which you reasonably believed to be in or not opposed to the
best interests of the Company or, with respect to any criminal action or
proceeding, had reasonable cause to believe that your action was unlawful.
21.    This Indemnification Undertaking shall be (a) binding upon all successors
and assigns of the Company (including any transferee of all or a substantial
portion of the business, stock and/or assets of the Company and any direct or
indirect successor by merger or consolidation or otherwise by operation of law),
and (b) binding on and shall inure to the benefit of your heirs, personal
representatives, executors and administrators. This Indemnification Undertaking
shall continue for your benefit and your heirs', personal representatives',
executors' and administrators' benefit after you cease to be a director or
office holder of the Company.
22.    Except with respect to changes in the governing law which expand your
right to be indemnified by the Company, no supplement, modification or amendment
of this Indemnification Undertaking shall be binding unless executed in writing
by each of the parties hereto. No waiver of any of the provisions of this
Indemnification Undertaking shall be deemed or shall constitute a waiver of any
other provisions of this Indemnification Undertaking (whether or not similar),
nor shall such waiver constitute a continuing waiver.
This Indemnification Undertaking is being issued to you pursuant to the
resolutions adopted by both the Compensation Committee of the Board of Directors
of the Company (the “Board”) and the Board on February 23, 2016, and by the
shareholders of the Company on May 9, 2016. The Board has determined, based on
the current activity of the Company, that the total amount of indemnification
stated in Section 6 is reasonable and that the events listed in Schedule A are
reasonably anticipated.
Kindly sign and return the enclosed copy of this letter to acknowledge your
agreement to the contents hereof.


Very truly yours,


Mellanox Technologies Ltd.


By:    ______________________
Name: Jacob Shulman
Title: Chief Financial Officer




Accepted and agreed to:


______________________________________
[Signature]
    
Print Name: ____________________________




Schedule A
1.
Negotiations, execution, delivery and performance of agreements on behalf of the
Company and any subsidiary thereof (a “Subsidiary”) including, inter alia, any
claim or demand made by a customer, supplier, contractor or other third party
transacting any form of business with the Company, its Subsidiaries or
affiliates relating to the negotiations or performance of such transactions,
representations or inducements provided in connection thereto or otherwise.

2.
Any claim or demand made in connection with any transaction which is not within
the ordinary course of business of either the Company, its subsidiaries or
affiliates, including the sale, lease or purchase of any assets or businesses.

3.
Anti-competitive acts and acts of commercial wrongdoing.

4.
Acts in regard of invasion of privacy including with respect to databases and
acts in regard of slander.

5.
Any claim or demand made for actual or alleged infringement, misappropriation or
misuse of any third party’s intellectual property rights including, but not
limited to confidential information, patents, copyrights, design rights, service
marks, trade secrets, copyrights, misappropriation of ideas by the Company, its
Subsidiaries or affiliates.

6.
Actions taken in connection with the intellectual property of the Company and
any Subsidiary and its protection, including the registration or assertion of
rights to intellectual property and the defense of claims relating thereof.

7.
Participation and/or non-participation at the Company’s board meetings, bona
fide expression of opinion and/or voting and/or abstention from voting at the
Company’s board meetings.

8.
Approval of corporate actions including the approval of the acts of the
Company’s management, their guidance and their supervision.

9.
Claims of failure to exercise business judgement and a reasonable level of
proficiency, expertise and care in regard of the Company’s business.

10.
Violations of securities laws of any jurisdiction, including without limitation,
fraudulent disclosure claims, failure to comply with SEC and/or the Israeli
Securities Authority and/or any stock exchange disclosure or other rules and any
other claims relating to relationships with investors, shareholders and the
investment community and any claims related to the Sarbanes-Oxley Act of 2002,
as amended from time to time.

11.
Any claim or demand made under any securities laws or by reference thereto, or
related to the failure to disclose any information in the manner or time such
information is required to be disclosed pursuant to such laws, or related to
inadequate or improper disclosure of information to shareholders, or prospective
shareholders, or related to the purchasing, holding or disposition of securities
of the Company or any other investment activity involving or affected by such
securities, including any actions relating to an offer or issuance of securities
of the Company or of its Subsidiaries and/or affiliates to the public by
prospectus or privately by private placement, in Israel or abroad, including the
details that shall be set forth in the documents in connection with execution
thereof.

12.
Violations of laws requiring the Company to obtain regulatory and governmental
licenses, permits and authorizations or laws related to any governmental grants
in any jurisdiction.

13.
Claims in connection with publishing or providing any information, including any
filings with any governmental authorities, on behalf of the Company in the
circumstances required under any applicable laws.

14.
Any claim or demand made by employees, consultants, agents or other individuals
or entities employed by or providing services to the Company relating to
compensation owed to them or damages or liabilities suffered by them in
connection with such employment or service.

15.
Resolutions and/or actions relating to employment matters of the Company and/or
its Subsidiaries and/or affiliates.

16.
Events, pertaining to the employment conditions of employees and to the employer
– employee relations, including the promotion of workers, handling pension
arrangements, insurance and saving funds, options and other benefits.

17.
Any claim or demand made by any lenders or other creditors or for moneys
borrowed by, or other indebtedness of, the Company, its Subsidiaries or
affiliates.

18.
Any claim or demand made by any third party suffering any personal injury and/or
bodily injury and/or property damage to business or personal property through
any act or omission attributed to the Company, its Subsidiaries or affiliates,
or their respective employees, agents or other persons acting or allegedly
acting on their behalf.

19.
Any claim or demand made directly or indirectly in connection with complete or
partial failure, by the Company or any Subsidiary or affiliate thereof, or their
respective directors, officers and employees, to pay, report, keep applicable
records or otherwise, of any foreign, federal, state, country, local, municipal
or city taxes or other compulsory payments of any nature whatsoever, including
without limitation, income, sales, use, transfer, excise, value added,
registration, severance, stamp, occupation, customs, duties, real property,
personal property, capital stock, social security, unemployment, disability,
payroll or employee withholding or other withholding, including any interest,
penalty or addition thereto, whether disputed or not.

20.
Any claim or demand made by purchasers, holders, lessors or other users of
products or assets of the Company, or individuals treated with such products,
for damages or losses related to such use or treatment, and actions in
connection with the testing of products developed by the Company and/or its
Subsidiaries or in connection with the distribution, sale, license or use of
such products.

21.
Any administrative, regulatory or judicial actions, orders, decrees, suits,
demands, demand letters, directives, claims, liens, investigations proceedings
or notices of noncompliance or violation by any governmental entity or other
person alleging potential responsibility or liability (including potential
responsibility or liability for costs of enforcement, investigation, cleanup,
governmental response, removal or remediation, for natural resources damages,
property damage, personal injuries, or penalties or contribution,
indemnification, cost recovery, compensation, or injunctive relief) arising out
of, based on or related to (a) the presence of, release spill, emission,
leaking, dumping, pouring, deposit, disposal, discharge, leaching or migration
into the environment (each a “Release”) or threatened Release of, or exposure
to, any hazardous, toxic, explosive or radioactive substance, wastes or other
substances or wastes of any nature regulated pursuant to any environmental law,
at any location, whether or not owned, operated, leased or managed by the
Company or any of its Subsidiaries, or (b) circumstances forming the basis of
any violation of any environmental law, environmental permit, license,
registration or other authorization required under applicable environmental
and/or public health law.

22.
Actions in connection with the Company’s development, use, sale, licensing,
distribution, marketing or offer of products and/or services.

23.
Resolutions and/or actions relating to a merger of the company and/or of its
Subsidiaries and/or affiliates, the issuance of shares or securities exercisable
into shares of the Company, changing the share capital of the Company, formation
of subsidiaries, reorganization, winding up or sale of all or part of the
business, operations or shares the Company.

24.
Resolutions and/or actions relating to investments in the Company and/or its
Subsidiaries and/or affiliated companies and/or the purchase or sale of assets,
including the purchase or sale of companies and/or businesses, and/or
investments in corporate or other entities and/or investments in traded
securities and/or any other form of investment.

25.
Any administrative, regulatory or judicial actions, orders, decrees, suits,
demands, demand letters, directives, claims, liens, investigations, proceedings
or notices of noncompliance or violation by any governmental entity or other
person alleging the failure to comply with any statute, law, ordinance, rule,
regulation, order or decree of any of its Subsidiaries and/or affiliates, or any
of their respective business operations.

26.
Actions relating to the operations and management of the Company and/or its
Subsidiaries.

27.
Actions taken in connection with the approval and execution of financial reports
and business reports and the representations made in connection therewith.

28.
Any claim or demand, not covered by any of the categories of events described
above, which, pursuant to any applicable law, a director or officer of the
Company may be held liable to any government or agency thereof, or any person or
entity, in connection with actions taken by such director or officer in such
capacity.



1

